NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         JAN 27 2022
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

JOSEPH M. ANDERSON,                              No. 21-16549

                Plaintiff-Appellant,             D.C. No. 3:18-cv-00426-MMD-
                                                 CLB
 v.

JAMES DZURENDA; et al.,                          MEMORANDUM*

                Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Nevada
                     Miranda M. Du, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Joseph M. Anderson, a Nevada state prisoner, appeals pro se from the

district court’s order denying his motion for injunctive relief in his 42 U.S.C.

§ 1983 action alleging violations of his First Amendment right to free exercise of

his religious beliefs. We have jurisdiction to determine our own jurisdiction.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Havensight Capital LLC v. Nike, Inc., 891 F.3d 1167, 1171 (9th Cir. 2018). We

dismiss for lack of jurisdiction.

      We lack jurisdiction to review the district court’s order denying Anderson’s

successive motion for injunctive relief because this motion was based upon the

identical factual circumstances already addressed by the district court in its order

denying Anderson’s prior motions for injunctive relief. See Sierra On-Line, Inc. v.

Phoenix Software, Inc., 739 F.2d 1415, 1418 n.4 (9th Cir. 1984) (denial of motion

to reconsider a request for an injunction is appealable only if the motion is based

on new matters that have occurred following the district court’s initial order

addressing the injunction); see also Credit Suisse First Boston Corp. v. Grunwald,

400 F.3d 1119, 1124 (9th Cir. 2005) (a motion that merely seeks to relitigate a

request for injunctive relief that has already been decided is not a motion to modify

an injunction for purposes of 28 U.S.C. § 1292(a)(1)).

      DISMISSED.




                                          2                                      21-16549